Citation Nr: 1454399	
Decision Date: 12/10/14    Archive Date: 12/16/14

DOCKET NO.  13-10 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an increased (compensable) rating (or evaluation) for service-connected hypertensive headaches.

2.  Entitlement to service connection for a bilateral hip disorder (claimed as bilateral hip arthritis).

3.  Entitlement to service connection for a bilateral knee disorder (claimed as bilateral knee arthritis).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from September 1974 to September 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2011 and July 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In the April 2013 substantive appeal, the Veteran requested a Board hearing before a Veterans Law Judge at the local RO (Travel Board hearing).  Subsequently, in a September 2014 correspondence, the Veteran withdrew the request for a Travel Board hearing; therefore, the appeal will proceed as the hearing request is considered to have been withdrawn.  38 C.F.R. § 20.702(d) (2014).

The Board acknowledges Rice v. Shinseki, 22 Vet. App. 447 (2009), in which the United States Court of Appeals for Veterans Claims (Court) held that a claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is part of an increased rating claim when such claim is raised by the record.  Specifically, the Court determined that, when evidence of unemployability is submitted at the same time that a veteran is appealing the initial rating assigned for a disability, the claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  In this case, as distinguished from Rice, the Veteran filed an informal claim for a TDIU in April 2012.  Subsequently, the RO denied entitlement to a TDIU in a July 2012 rating decision.  As the Veteran did not appeal the denial of a TDIU in the July 2012 notice of disagreement (which expressed disagreement with the July 2012 denial of service connection for bilateral hip and knee disabilities), the July 2012 denial of a TDIU became final.  38 C.F.R. § 3.104 (2014).  Accordingly, the Board will not address the issue of a TDIU in this decision.

In evaluating this case, the Board has not only reviewed the physical claims file, but has also reviewed the file on the "Veterans Benefits Management System" and on the "Virtual VA" system to ensure a complete assessment of the evidence.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of service connection for a bilateral hip disability and a bilateral knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

For the entire increased rating period on appeal, the Veteran's headaches have not manifested characteristic prostrating attacks.


CONCLUSION OF LAW

For the entire increased rating period, the criteria for a compensable rating for headaches have not been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.124a, Diagnostic Code 8100 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2014).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  
 
In a claim for an increased rating, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

Here, the Veteran was provided notice in June 2011, prior to the adjudication of the claim in August 2011.  The Veteran was notified of the evidence not of record that was necessary to substantiate the claims, as well as of VA and the Veteran's respective duties for obtaining evidence.  The June 2011 notice letter also informed the Veteran how disability ratings and effective dates are assigned.  Thus, VA satisfied its duties to notify the Veteran.   

VA also satisfied its duty to seek, and assist in the procurement of, relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, VA treatment records, VA examination reports, and lay statements.

VA further satisfied its duty to obtain a medical opinion when required.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The Veteran was provided with VA examinations in July 2011 and June 2012.  These examinations are adequate for rating purposes.  The VA examiners reviewed the Veteran's medical history and complaints, and made clinical observations and findings regarding the severity of the disability.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).

As such, VA has provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the issue addressed on the merits in this appeal.  Mayfield, 444 F.3d at 1328.  Hence, no further notice or assistance is required to fulfill VA's duty to assist the Veteran in the development of the claim.

Analysis of an Increased Rating for Service-Connected Hypertensive Headaches

Disability evaluations (ratings) are determined by evaluating the extent to which a veteran's service-connected disability adversely affects the ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2014).

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski,
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.
See 38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3.

In Hart v. Mansfield, 21 Vet. App. 505, 511 (2007), the Court recognized entitlement to staged ratings to claims for increased disability ratings where "the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings."

The Board has reviewed all the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran is seeking a compensable evaluation for headaches for the increased rating period on appeal.  He contends that he takes a lot of over-the-counter medication and sits in the dark to help alleviate the pain.

Service connection has been granted for headaches, and this disability has been evaluated by the RO as zero percent disabling (noncompensable) under 38 C.F.R. § 4.124a, Diagnostic Code 8100 (migraine headaches).  Under Diagnostic Code 8100, a 50 percent rating is warranted with very frequent, completely prostrating and prolonged attacks productive of severe economic inadaptability.  A 30 percent evaluation is awarded with characteristic prostrating attacks occurring on an average once a month over last several months.  A 20 percent evaluation is warranted with characteristic prostrating attacks averaging one in 2 months over the last several months.  A noncompensable rating is assigned with less frequent attacks.  38 C.F.R. § 4.124a.  Accordingly, the Veteran will only be entitled to a compensable disability rating if his headaches cause characteristic prostrating attacks averaging one in 2 months over the last several months.

The rating criteria do not define "prostrating;" nor has the Court.  See Fenderson v. West, 12 Vet. App. 119 (1999) (in which the Court quotes Diagnostic Code 8100 verbatim but does not specifically address the matter of what is a prostrating attack).  By way of reference, the Board notes that according to WEBSTER'S NEW WORLD DICTIONARY OF AMERICAN ENGLISH, THIRD COLLEGE EDITION (1986), p. 1080, "prostration" is defined as "utter physical exhaustion or helplessness."  A very similar definition is found in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1367 (28th Ed. 1994), in which "prostration" is defined as "extreme exhaustion or powerlessness."

VA treatment records note the Veteran's complaint of hypertensive headaches, but do not include detailed information relevant to the migraine rating analysis under the applicable rating criteria.  Such evidence is located in the VA examination reports.

In July 2011, the Veteran underwent a VA examination.  There, he complained of daily headaches that he would treat with over-the-counter Excedrin.  The headaches last about an hour before he takes any medication; after taking medication, the headache is relieved.  The VA examiner explicitly indicated that the headaches are not prostrating.

The Veteran was afforded another VA examination in June 2012.  Upon physical evaluation, the VA examiner indicated that the headaches resulted in pulsating or throbbing head pain with a duration of less than one day.  Significantly, the VA examiner noted that the headache pain does not have characteristic prostrating attacks.

Upon review of the evidence of record, the Board finds that the preponderance of the evidence is against the assignment of a compensable rating for the Veteran's headaches.  The relevant evidence includes the Veteran's complaints as he underwent VA examinations for purposes of disability compensation.  Regarding the Veteran's symptoms and complaints, the Board finds that they do not more nearly approximate characteristic prostrating attacks averaging one in 2 months over the last several months.  See 38 C.F.R. § 4.124a, Diagnostic Code 8100.  Additionally, the Board finds no other applicable diagnostic codes which would afford the Veteran a higher disability evaluation.  See Schafrath, 1 Vet. App. at 589.  The evidence of record supports the conclusion that the Veteran is not entitled to compensable compensation during any time within the increased rating period on appeal.  For these reasons, the Board finds that an increased compensable rating for headaches is not warranted for any period on appeal.  Because the preponderance of the evidence is against the appeal of a compensable rating, the benefit of the doubt doctrine is not for application and the claim must be denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.

Extraschedular Consideration

The Board has considered whether referral for extraschedular consideration is warranted.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2013); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the veteran's disability picture requires the assignment of an extraschedular rating.

The Board finds that all the symptomatology and impairment caused by the Veteran's service-connected headaches are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular criteria for headaches by analogy to migraines are rated under Diagnostic Code 8100 and specifically provide for ratings based on prostrating attacks.  The rating criteria specifically contemplate the frequency and severity of the headaches, including whether the headaches are prostrating, and includes consideration of economic inadaptability.  In this case, considering the lay and medical evidence, the headaches have manifested pain and the need for over-the-counter medication, but have not been manifested by characteristic prostrating attacks; these findings and symptoms are contemplated by the schedular rating criteria.  The Board has additionally considered ratings under alternate schedular rating criteria as discussed above.  See 38 C.F.R. § 4.20 (schedular rating criteria provides for rating by analogy based on similar functions, anatomical location, and symptomatology).

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the symptoms reported by the Veteran regarding the service-connected headaches are specifically contemplated by the criteria discussed above, including the effect of the Veteran's symptoms on occupation and daily life.  In the absence of exceptional factors associated with headaches, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.


ORDER

For the entire increased rating period, a compensable rating for migraines is denied.


REMAND

A remand is required in this case to ensure that there is a complete record upon which to decide the Veteran's claims of service connection for a bilateral hip disorder and a bilateral knee disorder.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) (2014).

In the most recent VA treatment records (located in Virtual VA), a March 2014 treatment record indicated that the Veteran's health provider ordered imaging of the Veteran's knees and hips.  There are no additional VA treatment records, in either the physical claims file or the electronic file, that follow the March 2014 VA treatment report.  As such, there may be current, outstanding VA treatment records at the Tennessee Valley VA Medical Center (VAMC).  VA's duty to assist the Veteran particularly applies to relevant evidence known to be in the possession of the Federal Government, such as VA or Social Security records.  See 38 C.F.R. § 3.159(c)(2) (2014).

The Board also finds that a VA examination is necessary to assist in determining the nature and etiology of any current condition of the bilateral hips and/or knees, to include arthritis.  VA must afford a veteran a medical examination or obtain a medical opinion when necessary to make a decision on a claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The Court in McLendon v. Nicholson, 20 Vet. App. 79 (2006), provided further guidance, outlining that VA must provide a medical examination when there is: (1) competent evidence of a current disability or persistent recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA Secretary to make a decision on the claim.

With respect to the need for an indication that a veteran's current disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, the Court stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and a veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus, but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology to include symptoms capable of lay observation.  McLendon, 
20 Vet. App. at 83.

In this case, the Veteran has not been afforded a VA examination for the claimed bilateral hip and bilateral knee disabilities.  The Veteran has consistently asserted that these claimed conditions are results of his service, to include climbing up and down ladders, sleeping on steel and concrete slabs, and carrying ammunition, which are consistent with his duties as an ordnance journeyman.  See 38 U.S.C.A. § 1154(b).  While the record reflects more recent complaints of bilateral hip and knee pain and a non-joint-specific diagnosis of generalized or localized osteoarthritis, it is unclear whether the Veteran has been diagnosed with arthritis of the bilateral hips and/or bilateral knees.  There is no medical opinion of record addressing the etiology of the claimed bilateral hip and bilateral knee conditions.  Based on the above, a VA examination is warranted to assist in determining the etiology of the claimed bilateral hip and bilateral knee disorders.

Accordingly, the issues of service connection for a bilateral hip disorder and a bilateral knee disorder are REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Request treatment records from Tennessee Valley VAMC pertaining to treatment for the bilateral hips and knees from March 2014, forward.  All requests for records and the responses should be associated in the claims folder.  Any records obtained should be associated with the claims file.

2. After completing the requested action in paragraph 1, schedule the Veteran for an appropriate VA examination to assist in determining the nature and etiology of any current bilateral hip and bilateral knee disorder.  Following a review of all relevant evidence from the claims file, an interview with the Veteran to obtain a complete medical history (to include any relevant in-service and post-service injuries/diseases), an examination, and any necessary testing, to include X-rays of the hips and knees, the VA examiner is asked to offer the following opinions:

a) Does the Veteran have a current disability manifesting in bilateral hip pain, to include, but not limited to, bilateral hip arthritis?

b) If the Veteran has a current disability manifesting in bilateral hip pain, is it as likely as not (a 50 percent or greater degree of probability) that the disability began during service or is etiologically related to active service, to include climbing up and down ladders, sleeping on steel and concrete slabs, and carrying ammunition?

c) Does the Veteran have a current disability manifesting in bilateral knee pain, to include, but not limited to, bilateral knee arthritis?

d) If the Veteran has a current disability manifesting in bilateral knee pain, is it as likely as not (a 50 percent or greater degree of probability) that the disability began during service or is etiologically related to active service, to include climbing up and down ladders, sleeping on steel and concrete slabs, and carrying ammunition?

If the Veteran does not have a diagnosed disability manifesting in bilateral hip pain and bilateral knee pain, the VA examiner should so state.

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

A rationale should be given for all opinions and conclusions rendered.  

3. After completion of the above and any additional development deemed necessary, readjudicate the claims for service connection for a bilateral hip disorder and a bilateral knee disorder, in light of all the evidence of record.  If the determinations remain adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


